 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6

 7                          EASTERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA,               )        No. 13-cr-00189-NONE
 9                                           )
             Plaintiff,                      )
10
                                             )        ORDER GRANTING DEFENDANT’S
11   v.                                      )        MOTION TO UNSEAL HEARINGS
                                             )        FOR PREPARATION OF
12
     MAURICE HUNT,                           )        TRANSCRIPTS FOR APPEAL
13                                           )
14
             Defendant.                      )
                                             )
15

16           It is hereby ORDERED that the sealed portion of proceedings from the July 12,
17   2013 (Doc. No. 31), August 5, 2013 (Doc. No. 59), and August 5, 2013 (Doc. No. 60)
18   hearings in this case be unsealed so that transcripts of these hearings in their entirety
19   may be provided to defense counsel for use on appeal. The sealed portions of these
20   proceedings are to be resealed following the preparation of the transcripts.
21
     IT IS SO ORDERED.
22
          Dated:   May 18, 2021
23                                                UNITED STATES DISTRICT JUDGE
24

25

26

27                                                1

28
